Per Curiam.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 1987, which assessed the employer for additional unemployment insurance contributions.
Rosalind Lerczak, doing business as June II Model Agency (hereinafter the Agency), operates a modeling agency which she purchased in 1983. During the predecessor’s ownership, the Department of Labor, following an audit, determined that the models were the Agency’s employees and not independent contractors. In the instant case the Unemployment Insurance *883Appeal Board adopted the Administrative Law Judge’s finding that the Agency’s relationship to its models is substantially similar to that which existed when the predecessor owner operated the business. As that finding is essential to the Administrative Law Judge’s opinion, and it is not justified by the record, we remit the matter to the Board to enable it to set forth the facts it relied upon in arriving at its decision.
Decision withheld, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this court’s decision. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.